DETAILED ACTION
Response to Amendment
Applicant's amendments filed May 18th, 2022 have been entered. Claims 1, 14, 16, and 19-20 have been amended. Claims 11, 13, and 18 have been cancelled. Claims 21-23 have been added.

The Section 112, 2nd paragraph rejections made in the Office action mailed February 18th, 2022 have been partially maintained, and have been modified to reflect Applicant’s amendments.
The Section 102 rejections over Barnholtz made in the Office action mailed February 18th, 2022 have been maintained and have been modified to reflect Applicant’s amendments as recited below.
The Section 102 rejections over Kakiuchi made in the Office action mailed February 18th, 2022 have been withdrawn due to Applicant’s amendments.
The Section 103 rejections over Kakiuchi made in the Office action mailed February 18th, 2022 have been maintained and have been modified to reflect Applicant’s amendments as recited below.
The Section 102/103 rejections over Ashraf made in the Office action mailed February 18th, 2022 have been maintained and have been modified to reflect Applicant’s amendments as recited below.

Response to Arguments
Applicant's arguments filed May 18th, 2022 have been fully considered but they are not persuasive.

Applicant argues that since their forming belt has a %KA, overburden, and air permeability within the claimed ranges, it produces unexpected results when configured to produce a high visual resolution nonwoven having three-dimensional features providing differences in intensive properties and the visual properties as claimed in comparison with belts having properties outside that range [PGPub; 0287, 0291, Table 8A & Fig. 61], therefore it is allowable over the essentially identical forming belts having a %KA, overburden, and air permeability within or in a substantially overlapping range that configured to produce a nonwoven having a visually discernible pattern comprising three-dimensional features comprising differing intensive properties (specifically basis weight, thickness, and/or density) but not having visual properties explicitly measured of Barnholtz, Kakiuchi, and Ashraf. The Examiner disagrees.
First, Applicant’s replacement of “for producing a nonwoven fabric” with “configured to produce a nonwoven fabric” does not substantially change the interpretation of the claim, such that “configured to…” would also be interpreted as an “adapted to” type limitation, wherein it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138. Therefore, so long as a forming belt is able to produce a nonwoven fabric having the claimed parameters, it will meet the claimed limitation.
This addition further muddies the waters of what exactly is being claimed. Is the nonwoven being positively claimed or is it part of a configured to type adaptation as recited above? If the latter as currently claimed, any modifications of the nonwoven thereto, would be further modifying a non-structural element, which is confusing as it would be unclear as to how it would physically impact the claimed forming belt.
Furthermore, as related to the visual properties of the high visual resolution nonwoven as connected to the unexpected results, it is unclear what constitutes a “high visual resolution” as set forth in Fig. 61, 0287, 0291. While the paragraph describing Fig. 61 defines a high visual resolution pattern as “(i.e., nonwovens that exhibit high visual sharpness as quantified by Gray Level Variation, Haralick Max Mean Contrast Value, Haralick Maximum 900 Contrast Value, Haralick Maximum 00 Contrast Value, Gray Level Contrast Slope, and the existence or not of a Periodic Haralick Wave Response)”, it is unclear if it is any, multiple, or all of these measured properties. The specification further teaches that a Haralick property and/or Gray Level Contrast Slope are ways to measure visual sharpness, which seems to indicate that Gray Level Variation is an additional parameter for measuring visual properties in combination with one of the above, as Gray Level Variation indicates uniformity, not sharpness [0265-0267, 0279-0285]. Therefore, it is unclear if the unexpected results of the high visual resolution “nonwoven” as claimed (especially for claims 1 and 19) are commensurate in scope with the claimed forming belt parameters.
Lastly, unexpected results are only persuasive in a obviousness-type rejection or one with a non-overlapping/non-anticipated range and when compared with the closest prior art.
Barnholtz teaches a forming belt for forming a nonwoven having a visually discernible pattern of three-dimensional features defining a difference in intensive properties (i.e. thickness, basis weight, volumetric density) corresponding to the pattern of the cured resin thereon , wherein an example comprising a knuckle area of about 25% and a distance D (overburden) of about 22 mils (0.022 inch) (col. 12, lines 58-61) and one comprising about 30% and a distance D of about 30 mils (0.03 inch) (col. 11, lines 58-61), wherein Trokhan (U.S. Patent No. 5,514,523), incorporated by reference, teaches that the air permeability of a composite belt (having the base/reinforcing fabric and the patterned resin protruding therefrom) is in the range of about 300 cfm to about 600 cfm, preferably about 500 cfm (col. 16, lines 25-31) and a knuckle area of 35% (col. 28, lines 30-35), wherein the preferred air permeability of Trokhan would have been applied to the examples of Barnholtz. Therefore, it is not clear from Applicant’s arguments how Barnholtz does not teach a forming belt that is able to be used to form the nonwoven fabric as claimed.
Kakiuchi teaches a forming belt for forming a nonwoven having a visually discernible pattern of three-dimensional features defining a difference in intensive properties (i.e. thickness, basis weight, volumetric density) corresponding to the pattern of the cured resin thereon, wherein an example comprises a knuckle area of about 15-16% (based on the square/hexagonal opening dimension and line width of the resin portion), a projected thickness (overburden) of about 600 µm (about 0.024 inch) [0058-0059]. While the permeability of the examples are a base/reinforcing fabric of about 260 cc/cm2-sec (~512.5 cfm) and the composite/resin patterned permeability of 145 cc/cm2-sec, 157 cc/cm2-sec, or 149 cc/cm2-sec (~285.8 cfm, ~309.5 cfm, or ~293.7 cfm), the entire permeability range of the base fabric is up to 500 cc/cm2-sec (~985.7 cfm) and the composite permeability is up to preferably 300 cc/cm2-sec (~591.4 cfm), with the lower range being 70 cc/cm2-sec (~138 cfm). 	Therefore, one of ordinary skill in the art, through routine optimization, could have easily provided an air permeability within the claimed range solely by altering the air permeability of the base fabric without changing the overburden or the knuckle area percentage to provide a forming belt that is able to be used to form the nonwoven fabric as claimed.
Ashraf teaches a forming belt for forming a nonwoven having at least one visually discernible zone having a plurality of three-dimensional element defined by differences in intensive properties, specifically thickness, density, and basis weight [0055] corresponding to the pattern of the cured resin (raised areas) thereon, the forming belt comprising an air permeability of 379 cfm, 805 cfm, or 625 cfm (all considered as anticipating the claimed range) [0107] and an overburden of about 0.06 inch (considered as anticipating the claimed range) [0097], wherein Trokhan/5,414,523 once again incorporated by reference teaches a pattern comprising a knuckle area of about 35%, which could be met by the forming belt of Ashraf.
In conclusion, all references comprise values that either anticipate or are substantially overlapping with Applicant’s claimed ranges and therefore, would be able to form the nonwoven as claimed. Applicant have not sufficiently demonstrated the criticality of the ranges in relation to the unexpected results, that the claims are commensurate in scope with the unexpected results, or that the results are unexpected and significant. See MPEP 716.01(a)-716.02(g) & 2144.04 I-III.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-10, 12, 14-17, & 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claims 1, 16, and 19, the terms “knuckle area percentage” and “overburden” seem to be reliant on structure of the forming belt not currently claimed (the cured resin). This should be remedied upon response. Incorporation of the subject matter of claim 14 would at least partially fix this.
It is unclear if the nonwoven fabric is part of a functional limitation “configured to produce a nonwoven fabric” or being positively structurally claimed. The dependent claims further narrowing aspects of the nonwoven fabric (claims 2-9, 15), especially further modifying the structure thereof are confusing (claims 21-23). If it is being positively claimed, then Applicant does not have proper enablement for all possible intrinsic properties for a non-woven.
Further regarding claims 21-23, it is unclear if the second visually discernible region is pertaining to a region within the first zone or a different zone entirely. The independent claims are directed to a zone comprising a microzone comprising a first region and a microzone comprising a second region, and it is unclear if this is related to that or not and is confusingly worded. Furthermore, this relates to the nebulously claimed nonwoven and its already recited issues.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, 12, 14-17, & 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnholtz et al. (U.S. Patent No. 5,919,556) (hereinafter “Barnholtz”).
Regarding claims 1, 10, 12, 14-16, and 19-20, Barnholtz teaches a drying belt in the form of a foraminous belt described by such U.S. Patents incorporated by reference, one of which is 5,514,523 (hereinafter “Trokhan”) (col. 7, lines 54-62), wherein Trokhan teaches a composite foraminous belt for forming a nonwoven comprising a high density (and basis weight), low height network region(s) defining a number of low density (and basis weight), higher height domes, the forming belt comprising a reinforcing structure and a framework (three-dimensional features) comprising raised portions defining conduit openings (open areas) therein, the framework formed by photosensitive resin cured thereon (abstract), the resin patterned to form an example knuckle area, or projected surface area, of 20-70% (col. 27, lines 1-65), with a specific example being 35% (col. 65, lines 52-55) and at a projected thickness/overburden of 14 to 67 mils thick (0.014 to 0.067 inch) (col. 31, lines 30-45) and a composite belt air permeability of 300 to 600 cfm, preferably 500 cfm (col. 16, lines 27-35), wherein Barnholtz additionally teaches a knuckle area of 25% and a distance, D (overburden) of 22 mils (0.022 inch) (col. 12, lines 58-62), wherein “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I.
Further regarding claims 1-9, 16-17, 19 and 21-23, the limitations included with the functional limitation “configured for producing a nonwoven comprising…Method” and its further variations are considered met for the reasons as recited above.
Even further regarding claims 21-23, in the event that a microzone having first and second regions is not formed as claimed, a forming belt comprising more than one visually discernible pattern is considered to be an aesthetic design change, wherein it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04 & 2144.04 IV. B.

Claims 1-10, 12, 14-17, & 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi, as applied to claims 1, 16, and 19 as recited above, and as evidenced by Baron et al. (U.S. Pub. No. 2014/0000004 A1) (hereinafter “Baron”).
Regarding claims 1, 10, 14-15, and 19, Kakiuchi teaches a conveyor forming belt for forming a nonwoven comprising a high density network forming a nonwoven comprising a high density (and basis weight), low height network region(s) defining a number of low density (and basis weight), higher height regions [0054], comprising a reinforcing net (base fabric) (All Figs. [3]) having an open mesh structure pattern (All Figs. [3]) of photosensitive resin formed/raised thereon [0009, 0013-0015], wherein an opening area ratio is preferably 18-96% (knuckle area 4-82%), particularly preferring 40% to 87% (KA 13%-60%) [0021] and a projected thickness, T1, of 300 to 1000 µm (0.012-0.04 inch) [0010], wherein examples 1-2 give square and hexagonal pattern, respectively, comprising a projected thickness of 600 µm (0.023 inch) and a line width of 0.25 mm [0058-0059], wherein one may use geometry (square open area = 8 mm2, wherein the ratio of a 0.25 mm wide annular square to the overall area gives a calculated KA of 15.6%, and hexagonal open area = 20 mm2, wherein the ratio of a 0.25 mm wide annular hexagon to the overall area gives a calculated KA of 15.85%) or an estimated equational correlation between the values of line width and open area using just particularly preferred values (y(OP%) = -58.75*linewidth+98.75) and both particularly preferred and preferred values (y=-41.171+94.216 or y = 21.016x2-84.898x+103.76) [0021-0022], all which give y-values approximately equal to 84% (KA 16%).
Kakiuchi teaches that the reinforcing net is 100 to 500 cc/s/cm2 [0029] and the open mesh structure pattern having a permeability of 50 to 350 cc/s/cm2, preferably 70 to 300 cc/s/cm2 [0030] with a specific example being 260 cc/s/cm2 having a structure pattern permeability of 145, 157, or 149 cc/s/cm2 (Table), wherein Baron evidences that an air permeability of 279 cc/s/cm2 is approximately equal to 550 ft3/min/ft2 [0026], giving a conversion factor of 1.97, such that the air permeability of the composite belt is within or near the range of 98.5 to 690 cfm, preferably 138 to 591.4 cfm, wherein through routine experimentation the example would have been able to maintain the same structure pattern and overburden while raising the air permeability of the reinforcing net/structure pattern, wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
Further regarding claims 1-9, 16-17, 19 and 21-23, the limitations included with the functional limitation “configured for producing a nonwoven comprising…Method” and its further variations are considered met for the reasons as recited above.
Even further regarding claims 21-23, in the event that a microzone having first and second regions is not formed as claimed, a forming belt comprising more than one visually discernible pattern is considered to be an aesthetic design change, wherein it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04 & 2144.04 IV. B.

Claims 1-10, 12, 14-17, & 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ashraf et al. (U.S. Pub. No. 2017/0029993 A1) (hereinafter “Ashraf”).
Regarding claims 1, 10-16, and 18-23, Ashraf teaches a forming belt for a shaped nonwoven having at least one visually discernible area, preferably at least two or three visually discernible areas, comprising three-dimensional features forming first and second micro-zones of differing intensive properties such as thickness, density, and/or basis weight [0055-0058, 0101-0103, 0106-0108], wherein visually discernible area is defined by an air permeability of 379 cfm, 805 cfm, and 625 cfm [0107], all of which fall into or close to the claimed ranges, wherein the forming belt comprises a projected pattern (such as hearts/rectangles/etc.) formed of photosensitive cured resin having an open area and at a projected height (overburden) of 0.03 to 0.12 inch , such as one from 5,514,523, incorporated by reference [0096-0099], wherein Trokhan teaches a composite foraminous belt for forming a nonwoven comprising a high density (and basis weight), low height network region(s) defining a number of low density (and basis weight), higher height domes, the forming belt comprising a reinforcing structure and a framework (three-dimensional features) comprising raised portions defining conduit openings (open areas) therein, the framework formed by photosensitive resin cured thereon (abstract), the resin patterned to form an example knuckle area, or projected surface area, of 20-70% (col. 27, lines 1-65), with a specific example being 35% (col. 65, lines 52-55) and at a projected thickness/overburden of 14 to 67 mils thick (0.014 to 0.067 inch) (col. 31, lines 30-45) and a composite belt air permeability of 300 to 600 cfm, preferably 500 cfm (col. 16, lines 27-35), wherein Ashraf also incorporates U.S. Patent No. 6,610,173 (hereinafter “Lindsay”) by reference who teaches a forming belt similar to Trokan and Asraf in that the curable resin forming a projected pattern forms relatively denser areas, wherein the denser areas can occupy about 8% to about 60% of the nonwoven (col. 14, lines 39-43), wherein both knuckle areas prima facie overlap with the claimed invention.
Further regarding claims 1-9, 16-17, 19 and 21-23, the limitations included with the functional limitation “configured for producing a nonwoven comprising…Method” and its further variations are considered met for the reasons as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 19th, 2022